DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s amendments and arguments filed on 07/06/2022.
Claims 2 and 3 are amended. Claims 1-6, 9-13, 15 and 18 are pending and presented for examination.
Any previous rejections and/or objections not reiterated herein have been withdrawn. The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claims 2-3 recite the newly amended limitation of “before conjugation to the protein”, however, the specification as-filed does not provide a written description or set forth the metes and bounds of this phrase.  The instant claims now recite limitations which were not clearly disclosed in the specification as-filed and now change the scope of the instant disclosure as-filed.  Such limitations recited in the present claims, introduce new concepts and thus violate the written description requirement of the first paragraph of 35 U.S.C. §112.
Applicant is required to cancel the new matter in the response to this Office action.  Alternatively, Applicant is invited to identify sufficient written support in the original specification for the "limitations" indicated above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 9-11 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Yen et. al. (US 201 7/0096434) in view of David P. Goldberg et al. (Inorg Chem, 2010, 49, 8465-8473) are maintained for reasons of record in the previous office action filed on 02/15/2022. 
Applicant arguments filed on 07/06/2022 have been fully considered but they are not persuasive. Applicant argues that one of skill in the art would not be motivated to attempt the procedures described in Goldberg with metalloporphyrins and the approach shown in the instant application is different in that native proteins can be used to prevent precipitation, stabilize the nanoparticles, induce water solubility and carry the nanoparticles to cells that overexpress receptors of the protein, thereby assisting in cellular uptake. These functions are not obtained by Goldberg, et al. 
This argument is not persuasive since the motivation to combine the references does not necessarily have to match with what applicant wants to accomplish. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). In the instant case, the Yen reference teaches pharmaceutical composition comprising derivatized corroles compounds including metallocorroles, and corroles are typically in the nanometer size regime and interact with macromolecular surfaces, such as those proteins, and the corrole structure can be modified to increase cellular uptake and nuclear localization, which are traditional challenges for drug candidates (abstract and 0212) and Goldberg reference discloses preparation, size control surface deposition and catalytic reactivity of hydrophobic corrlazine nanoparticles (which are formally hybrid molecules of the well-known ring-contracted corroles). Goldberg discloses the method of mixed-solvent technique for the formation of Cz-based nanoparticles because of its facile application, where the self-organization of the ONPs obviates the need for synthetic modification of the Cz macrocycle and speculated that the mixed-solvent technique for organic nanoparticles (ONP) formation would provide a direct, one-step method for dispersing our hydrophobic corrolazines into water, providing us with water-soluble metallocorrolazines for “green catalysis” and other potential applications (page 8466). The method usually involves the addition of a miscible non-solvent (the gust solvent) to a solution (the host solvent) of the organic building block, causing the formation of a dispersion of ONPs in the guest solvent. This mixed-solvent technique has been successfully employed by several research groups to prepare ONPs, and has been variously referred to as reprecipitation, micronization, or solvent shifting. A key advantage of the mixed-solvent procedure for making ONPs is that it can be applied to a wide range of molecular precursors, and it is not limited to specific bonding patterns or intermolecular interactions. Drain and co-workers have adapted this method for the preparation of porphyrin-based ONPs, wherein nanoparticles based on either hydrophobic or hydrophilic porphyrins are easily prepared in aqueous or organic guest solvents respectfully (page 8466). As such, in the view of the examiner, one of ordinary skill in the art would be motivated to combine the disclosures of the prior art in order to obtain a composition that possesses the benefits of all the ingredients as disclosed, with a reasonable expectation of success. Further claims are drawn to composition and not for method of preparing corrole nanoparticles.

Claims 2, 3, 12, 13 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. (US 2017/0096434) in view of David P. Goldberg et al. (Inorg Chem, 2010, 49, 8465-8473). as applied to claims 1, 4-6, 9-1 and 15 above, and further in view of Yondim et al. (US 2011/0098262) are maintained for reasons of record in the previous office action filed on 02/15/2022. 
Applicant arguments filed on 07/06/2022 have been fully considered but they are not persuasive. Applicant argues that the disclosure of Yondim et al in combination with Goldberg and Yen is not sufficient to enable the skilled person, at the date of filing, to manufacture nanoparticles as described in claim 1, due to the differences in chemical properties of the starting corroles and would not lead to nanoparticles of the instant invention.
This argument is not persuasive since, it is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). The teaching of Yen and Goldberg as stated above. Yondim reference is relied upon compositions and methods concerning the use of a metallated corroles and that the metal complexes of corrole spontaneously forms tightly bound non-covalent bioconjugates with HDL, albumin, and transferrin as well as with semi-synthetic proteins as described in claim 1. As discussed earlier, composition requires only corrole portion as hydrophobic and when protein in conjugated to corrole, the corrole-conjugated complex would obvious be hydrophobic in nature i.e., before conjugation to the protein. As the prior art teaches the same corrole molecules, and before conjugating with a protein, the corrole would be hydrophobic and insoluble in water and would reads on, the limitation “wherein said corrole is hydrophobic before conjugation to the protein.

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618